Miller, J.,
concurring.
The majority and dissenting opinions are at variance in their evaluation of the evidence.
In the former, the conclusion is reached that the evidence fails to establish any negligence on the part of the engineer. If that be true, there is no base on which to rest the doctrine of last clear chance, which necessarily requires a state of facts where both plaintiff and defendant are guilty of negligence.
I agree that the evidence fails to establish negligence on the part of the engineer and concur in the majority opinion.
However, if the evidence be deemed sufficient to establish negligence on the part of defendant, I would nevertheless be constrained to agree with the result reached in the majority opinion. A state of facts would then exist where both decedent and the engineer were negligent and the negligence of both caused the accident. Each failed to keep a proper lookout, yet decedent was never in helpless peril untü the moment» he was struck. In stepping upon the track and remaining in that dangerous position while the slowly moving engine approached, he was negligently inattentive, but at any time before the mishap he could have readily removed himself from the zone of danger and thereby saved himself.
It is not shown that the engineer ever saw the decedent or the signal given by Conductor Mays, or that he was in any manner apprised of decedent’s presence in time to stop the engine before he was struck. The doctrine cannot be applied under this set of circumstances.
Not only do I think that this conclusion is in accord with what is said in sections 479 and 480 of the Restatement of the Law of Torts and the Virginia Annotations thereto, but where the doctrine is discussed at length in 38 Am. Jur., “Negligence”, sec. 224, p. 909, we find the following:
“The great weight of judicial authority denies the application of the last clear chance doctrine in the situation where the defendant, while under a duty to discover the *742danger to the injured person, did not actually discover it and the injured person was physically able to escape from the peril at any time up to the moment of impact.”
My view that such a negligently inattentive but not helpless party is not entitled to recover under the doctrine of last clear chance upon such a state of facts has been set forth at length in my opinion concurring in the result in Anderson v. Payne, ante, p. 712, 54 S. E. (2d) 82, this day decided.